DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
It is the examiner’s position that claims 41-56 and 59-60 are directed to the embodiment shown in figures 8-10 claiming a distal rocker 358, distal coupler 316 and proximal coupler 356.

    PNG
    media_image1.png
    567
    649
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 41-56 are allowed.
s 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didrick (6,908,489).
Didrick teaches a method of biomechanically operating a bidirectional prosthetic finger assembly including a hand strap (comprising 1), a metacarpophalangeal (MCP) (between 1 and 2, see column 3, lines 5-7; and/or pivot axes 4a and 13a) affixed to the hand strap, a distal coupler (including 33), and an adjustable articulation assembly rotatively coupled between the MCP pivot and the distal coupler (elements for flexion/extension, 

    PNG
    media_image2.png
    423
    568
    media_image2.png
    Greyscale

Said method comprising: assessing a length of the residual finger (see at least 3:10-18, 3:31-38); adjusting the ring to a target location along the adjustable articulation assembly (based on adjustment of 6 and 15a), the target location based on the length of the residual finger; securing the ring at the target location (inherent using 13c and 6a); sliding the prosthetic finger assembly onto the residual finger such that the ring encircles the residual finger adjacent to the target location and the MCP pivot aligns with an MCP joint of the user (see figure 9); and securing the hand strap about the hand (see figure 9). 
.

    PNG
    media_image3.png
    502
    623
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDuff (2014/0303750):


    PNG
    media_image4.png
    401
    509
    media_image4.png
    Greyscale
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774